Citation Nr: 0303146	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  94-24 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a toenail fungus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from May 1981 to May 1985.

This appeal arises from an April 1994 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, denying the veteran's claim of 
entitlement to service connection for a fungus of the 
toenails.  In July 1998, the Board denied this claim, and the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In November 1999, the Court vacated 
the Board's decision.

The Board remanded the case to the RO in July 2000 for 
further evidentiary development.  Thereafter, the Board 
undertook its own additional development of the evidence by a 
memorandum prepared in May 2002.  

In a letter dated in September 2001, the Board acknowledged a 
telephone conversation in which the veteran informed that no 
longer wanted the Disabled American Veterans as his 
representative.  He was provided a form for executing power 
of attorney in favor of a service organization of his choice.  
By means of a phone call and subsequent letter, 
representatives of the Board sought to clarify whether the 
veteran wished to appoint a service organization.  A response 
from the veteran was not forthcoming.  Accordingly, the 
veteran is now unrepresented in this appeal.


FINDING OF FACT

An inservice toenail fungus was acute and transitory and it 
resolved without residual disability.


CONCLUSION OF LAW

A toenail fungus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Service medical records disclose that the veteran presented 
at a clinic in March 1985, complaining of a one year history 
of a fungus involving the great toe and toenails of the 4th 
and 5th digits of the right foot.  The assessment was fungus 
of toenails.  

An examination was performed in May 1985 for the veteran's 
separation from service.  He reported that he was currently 
taking medication for an infection of the right foot.  The 
feet and skin were evaluated as normal.  

An original claim for service connection for foot fungus of 
the toenails was received in March 1994.  The veteran 
referred to treatment of fungus about six months prior to 
service separation.  

A VA examination was performed in March 1994.  The veteran 
reported inservice treatment for a fungal infection of his 
feet and toes and noted that he had experienced recurrent 
infections of the plantar surface and toenails of both feet.  
The diagnosis was tinea pedis onychocryptosis.  The examiner 
offered no opinion about the etiology of the veteran's foot 
disorder.

A hearing was held in Washington, D. C. before the 
undersigned Board member in May 1998.  In testimony, the 
veteran related that he was treated for a fungus involving 
certain right foot toenails by medical corpsman, who informed 
him he had "athlete's foot."  He reported that fungus of 
the right foot and toenails persisted during postservice 
years, and that he eventually had to have certain toenails 
removed from the right foot because of the fungus infection.  
He provided the names of several doctors who had reportedly 
treated him since service for a right foot fungal infection.

A pathology report was prepared in April 1998 by Orly C. 
Korat, M.D., following a total matrixecomy of the veteran's 
left foot.  The diagnosis was onychauxis. 

II.  Analysis

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 was signed into law.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  The VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  Following the RO's determination of 
the veteran's claims, VA issued regulations implementing the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).  
The VCAA and implementing regulations pertinent to the issues 
on appeal are liberalizing and are therefore applicable to 
the issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or the completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West  2002); 38 C.F.R. 
§ 3.159(b)(1) (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant by 
letter dated in September 2002 that VA would obtain all 
relevant evidence in the custody of Federal departments or 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for him.  The duty to notify of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  In this case, copies of the veteran's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
Id.  The claimant, however, has failed to provide 
authorizations; accordingly, private medical records of 
claimed treatment in postservice years have not been 
obtained.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 
3.159(c)(1) (2002).  There is no indication that other 
Federal department or agency records exist that should be 
requested.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c).  
The veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case and supplemental statements of the 
case what evidence had been received.  There is no indication 
that any pertinent evidence was not received.  Therefore, the 
duty to notify of inability to obtain records does not arise 
in this case.  See 38 U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. 
§ 3.159(e).  Thus, VA's duty to assist has been fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affected the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In 
this case, however, there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case.  Hence, the 
Board finds that any such failure is harmless.  In this 
regard, the Board finds that while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance. Miles v. M/V Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim 38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

There was one recorded episode of fungus of toenails of the 
right foot during service.  Although the veteran reported a 
foot infection at service separation, there were no objective 
findings of foot fungus, including "athlete's foot."  A 
fungal disorder of the feet, classified as tinea pedis 
onychocryptosis, was first medically verified almost ten 
years after the veteran completed service, and the examiner 
did not link the disorder to service.  

The veteran has provided no competent medical evidence 
linking his current fungal disorder of the feet to any 
incident of service.  The veteran's assertion is the only 
evidence linking any current fungal disorder of the feet to 
service.  There is no indication from the record that the 
veteran has medical training.  As a lay person, he is not 
competent to offer a medical opinion regarding the diagnosis 
or etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In all, an inservice episode of toenail 
fungus was acute and transitory and resolved without 
producing chronic disability.  For all the foregoing reasons, 
the claim for service connection for toenail fungus must be 
denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1991). 




ORDER

Service connection for toenail fungus is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


